Citation Nr: 1724164	
Decision Date: 06/27/17    Archive Date: 07/10/17

DOCKET NO.  13-19 306	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to improved death pension benefits, to include whether the Appellant's annual countable income exceeds the applicable Maximum Annual Pension Rate for a surviving spouse without dependent children, as would preclude receipt of Department of Veterans Affairs death pension benefits.

2.  Entitlement to special monthly pension (SMP) for a surviving spouse based upon the need for regular aid and attendance of another person or by reason of being housebound.

3.  Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Appellant


ATTORNEY FOR THE BOARD

A. Budd, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1953 to April 1955, from October 1956 to September 1959, and from October 1959 to January 1963.  The Veteran died in September 2009.  The Appellant is the Veteran's widow.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Illinois.  The Appellant testified before the undersigned Veterans Law Judge (VLJ) at a hearing in October 2016.  A transcript of that hearing is of record.  

The appeal is REMANDED to the agency of original jurisdiction (AOJ).  VA will notify the appellant if further action is required.





REMAND

The Appellant submitted VA Forms 21-4142, Authorization and Consent to Release Information to the Department of Veterans Affairs (VA), for St. Francis Medical Center, Dr. J.C., and Healthport, in July 2010 and September 2010.  There is no record that VA attempted to obtain these private treatment records.  VA should request these records upon remand.  Ivey v. Derwinski, 2 Vet. App. 320, 323 (1992).  

The Appellant advanced several theories of entitlement.  The Appellant contended in her hearing testimony that either the Veteran incurred chronic obstructive pulmonary disease (COPD) in service or was exposed to asbestos in service which caused him to develop COPD at a later date, stating that she observed COPD symptoms since the Veteran's time in service.  In a June 2010 correspondence, the Appellant stated that the Veteran developed sleep apnea and chronic asthma in service, which worsened to the point of COPD by 2002.

A March 2013 medical opinion found that the Veteran developed a respiratory condition of pneumonia in 1958, which was treated and resolved.  The VA clinician opined that it is not usual for one episode of pneumonia to evolve into COPD, and that pneumonia is not a known etiology of COPD.  In addition to the 1958 pneumonia discussed by the examiner, the Veteran's service treatment records (STRs) contain notations concerning a September 1959 upper respiratory infection with chest pain wheezing in the lungs, as well as a September 1962 upper respiratory infection.  The examiner has not discussed the other respiratory infections or the notation of wheezing lungs, which means that the opinion is of limited probative value.  Reonal v. Brown, 5 Vet. 458, 461 (1993).  The supplemental opinion should also consider the argument that the Veteran's respiratory symptoms in service represented asthma or sleep apnea that worsened after service to the point that it became COPD.

The Appellant also seeks entitlement to death pension benefits, including a special monthly pension (SMP) for a surviving spouse based upon the need for regular aid and attendance of another person or by reason of being housebound.  Death pension benefits are generally available for surviving spouses, as a result of the Veteran's nonservice-connected death.  38 U.S.C.A. § 1541 (a) (West 2014).  Thus, a threshold consideration for entitlement to any type of death pension is that the veteran's death is found to be nonservice-connected.  See 38 C.F.R. § 3.3 (b)(4).  In the present case, the issue of entitlement to service connection for the cause of the Veteran's death has been remanded for additional development.  Furthermore, the Veteran's October 2016 hearing testimony indicated that she had lost her house because she could not afford it, which indicates a change in her income or expenses since her August 2010 financial status report.  Therefore, upon remand, the Appellant should be asked to provide an updated financial status report. 

Accordingly, the case is REMANDED for the following action:

1.  After receiving any necessary authorization, request records from Healthport, St. Francis Medical Center, and Dr. J.C., who are identified in VA Forms 21-4142 submitted in July 2010 and September 2010.  The AOJ must make two attempts to obtain these records unless the first attempt demonstrates that further attempts would be futile.  If no records are obtained, the AOJ must (1) inform the Appellant of the records that were not obtained (2) tell the Appellant what steps were taken to obtain them, and (3) tell the Appellant that the claim will be adjudicated without the records but that if she later submits them, the claim may be reconsidered.  See 38 U.S.C.A. § 5103A(b)(2)(B).

2.  After completing the above, forward the claims file to an appropriate VA clinician.  After reviewing the claims file, the clinician is to provide the following opinions:

i) Is it at least as likely as not (50 percent or greater probability) that the Veteran's in-service respiratory symptoms, including the 1958 pneumonia, September 1959 upper respiratory infection with chest pain and wheezing in the lungs, and September 1962 upper respiratory infection, were symptoms of or caused the COPD that caused his death?  The clinician is advised that the Veteran's widow testified that she witnessed the Veteran having respiratory symptoms since service.

ii) Is it at least as likely as not (50 percent or greater probability) that the Veteran's in-service respiratory symptoms, including the 1958 pneumonia, September 1959 upper respiratory infection with chest pain and wheezing in the lungs, and September 1962 upper respiratory infection, were symptoms of asthma or sleep apnea incurred in service that developed into the COPD that caused his death?  The clinician is advised that the Veteran's widow testified that she witnessed the Veteran having respiratory symptoms since service.

Each opinion offered must be supported by a complete rationale.  

3.  Send the Appellant a Financial Status Report and request that she submit it with updated information to reflect any changes to her income and expenses, to include related to losing her house, as discussed in her hearing testimony, and her new living situation, including the date when she moved from the house.

4.  After completing the above development, readjudicate the issues on appeal.  If any benefit sought remains denied, issue a supplemental statement of the case and return the case to the Board.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016). 

